In an action, inter alia, to recover damages for wrongful death *641and violation of the right of sepulcher, the plaintiffs appeal from an order of the Supreme Court, Queens County (Elliot, J.), dated June 10, 2004, which granted the motion of the defendants Medical Examiner of the City of New York and City of New York to dismiss the complaint insofar as asserted against them as time-barred.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly dismissed their causes of action against the Medical Examiner of the City of New York and the City of New York as time-barred, as those causes of action accrued more than one year and 90 days before the commencement of the action (see General Municipal Law § 50-i; see generally Bonilla v Reeves, 49 Misc 2d 273 [1966]). Moreover, the plaintiffs failed to establish that the conduct complained of constituted a continuing wrong (cf. Ballen-Stier v Hahn & Hessen, 284 AD2d 263 [2001]; Shannon v MTA Metro-N. R.R., 269 AD2d 218 [2000]). Florio, J.P., Krausman, Goldstein and Mastro, JJ., concur.